Title: To James Madison from Benjamin Grayson Orr, 28 June 1802
From: Orr, Benjamin Grayson
To: Madison, James


Dear Sir!
Monday morng 28. June 1802.
The inclosed letter from Mr Walter Jones is the result of my consultation with him on the subject of the negro Plato. I beg you to consult your own convenience entirely in your determination in this business—except a voluntary surrender of the property to the present Claimant, I am willing to do any thing that you will suggest. With great esteem I am Dr Sir Yr. mo Obedt Servt
Benj G. Orr.
 

   
   RC (DLC).



   
   Letter not found.


